783 N.W.2d 704 (2010)
HI-LO HEIGHTS LAKEFRONT PROPERTY OWNERS ASSOCIATION, Plaintiff-Appellant,
v.
COLUMBIA TOWNSHIP, Jackson County Road Commission, Richard Blair, Wanda L. Blair, Robert W. Blunt, Jay Dubendorfer, Helen Hawk, James L. Neitling, Donald Nestor, Jill E. Odonahoe, Michael Odonahoe, Jackie Lee Plummer, Ryan Schrader, and Vivian Zwick, Defendants, and
Department of Natural Resources, Christine M. Belcher, David Belcher, Katherine Burr, Shellie D. Cheetham, Scott A. Cheetham, Sandra M. Cole, Jacquelyn Daly, Norma L. Frantz, Phillip J. Frantz, Michael Heath, Roy M. Howard, Walter D. Shuberg, Jr., William J. Reitz, Jr., Shirley L. Kistka, Robert J. Kistka, Nanette Long, John P. Long, Gretchen Marshall, Victor Marshall, Dawn Nestor, Lehr G. Nevel, Robert Nevel, Helen Nevel, Jack L. Plummer, Margaret Plummer, *705 Deborah Reitz, Patricia J. Richardson, Rudolph Rochester, Bernice Rochester, Jean Shuberg, Holly M. Smith, Donald E. Smith, Robert Snyder, Joan S. Snyder, Jerry L. Spencer, Charlotte K. Spencer, Pamela A. Stansell, a/k/a, Pamela Stansell-Kennedy, Sandra J. Thompson, Timothy Thompson, Ronald Whipple, Cathy Whipple, William J. White, Alice J. White, Larry Whiting, Raymond Williams, and Elizabeth Williams, Defendants-Appellees.
Docket No. 140431. COA No. 286493.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the December 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.